To compel respondent to vacate an order requiring a return to an appeal.
Denied January 4, 1893, with costs.
The appeal had been seasonably made, but the-justice refused *205to recognize the right of appeal, claiming that by agreement between plaintiff, the principal defendant, the garnishee defendant and the claimants of the money and property in the hands of the garnishee defendant, his determination was to be a final one. The application to the Circuit Court was to compel a return and on that application the matters of fact were fully gone into and determined in favor of appellant.